CARROLL, DONALD K., Acting Chief Judge.
The defendant in an action for divorce has appealed from a final decree of divorce entered by the Circuit Court for Volusia County.
The basic question presented for our determination in this appeal is whether said court erred in granting the divorce on the ground of extreme mental cruelty where there was no corroborative evidence as to that ground.
The only evidence of the defendant’s extreme mental cruelty was the testimony of the plaintiff himself. There was no corroboration of such testimony.
This proceeding was strenuously contested. It is well settled that corroboration in such cases may be of a lesser degree, or slight, as compared to uncontested di*450vorce cases. However, it is firmly engrained in the jurisprudence of this State that even in contested cases some corroboration is necessary to sustain a final decree of divorce. See Dings v. Dings, 161 So.2d 227 (Fla.App.3d 1964); and 10 Fla. Jur., Divorce, Separation, and Annulment, § 40, p. 453, and the numerous Florida decisions cited therein.
Since there is no testimony in the record corroborating the plaintiff’s testimony of the defendant’s extreme mental cruelty, the sole ground for divorce alleged in the plaintiff’s complaint, the court erred in granting the divorce in the final decree appealed from herein, and that decree must be, and it is, reversed and the cause is remanded with directions for further proceedings consistent with the views hereinabove set forth.
Reversed and remanded with directions.
RAWLS and JOHNSON, JJ., concur.